Exhibit 10.32

 

[gu1sdluao0kv000001.jpg]

 

September 20, 2019

 

 

Robert J. Wills, Ph.D.

 

Dear Dr. Wills:

 

Oncternal Therapeutics, Inc., a Delaware corporation (“Oncternal” or the
“Company”), invites you to consult with and advise Oncternal with respect to its
efforts to out-license or sell the Company’s SARD and SARM assets in accordance
with the following terms and conditions:

 

 

1.

Services.

 

At times agreeable to you and as requested by Oncternal, you will make available
your services and consult with and advise Oncternal with respect to the
out-licensing or sale of its SARD and SARM assets, and such other matters as may
be agreed upon by Oncternal and you (the “Services”). You will not perform any
Services for Oncternal except as authorized or requested by Oncternal. You agree
to complete the Services in a satisfactory and professional manner and to
perform the Services in accordance with (a) the terms of this letter agreement
(this “Agreement”), (b) all applicable laws, statutes, rules, regulations,
ordinances and other pronouncements having the binding effect of law of any
applicable government authority, court, tribunal, arbitrator, agency,
legislative body or commission; and (iii) all Oncternal policies, procedures and
guidance memoranda provided to you in connection with your performance under
this Agreement.

 

 

2.

Compensation.

 

a.As compensation for the Services rendered pursuant to this Agreement,
Oncternal shall pay you at the rate of $175.00 per hour, including for Services
provided to the Company from the period commencing June 19, 2019, through the
effective date of this agreement. You shall not be entitled to any other
compensation or benefits for the Services. Oncternal shall make all payments in
accordance with this Section 2(a) within thirty (30) days of receipt of an
invoice from you itemizing the number of hours.

 

b.You will be reimbursed for air travel (economy class for all domestic flights
and international flights under 5 hours in duration; business class for
international flights longer than 5 hours) necessary and requested in writing by
Oncternal, and all reasonable living expenses, including, but not limited to,
car rental, meals and lodging incurred by you when rendering Services for
Oncternal at locations away from your home or business. Oncternal shall make all
payments in accordance with this Section 2(b) within thirty (30) days of receipt
of an invoice from you itemizing your travel and other reimbursable expenses,
including receipts for incidental expenses. Any amounts payable under this
Section 2(b) shall be made in accordance with Treasury Regulation Section
1.409A-3(i)(1)(iv) and shall be paid on or before the last day of your taxable
year following the taxable year in which you incurred the expenses. The amounts
provided under this Section 2(b) during any taxable year of yours will not
affect such amounts provided in any other taxable year of yours, and your right
to reimbursement for such amounts shall not be subject to liquidation or
exchange for any other benefit.

 

c.All cash compensation payments shall be included in your gross income as
compensation for Services rendered and accordingly reported to the United States
Internal Revenue Service on IRS Form 1099. You shall be responsible for payment
of all taxes, including Social Security taxes, on compensation earned under this
Agreement.

 

 

3.

Independent Contractor.

 

a.It is agreed that you are to have complete freedom of action as to the
details, methods, and means of performing requested Services. It is further
understood that you are retained and have contracted with Oncternal only for the
purposes and to the extent set forth in this Agreement, and your relationship to
Oncternal and any of its subsidiary companies shall, during the period of your
retainer and service, be that of an independent contractor, and you shall be
free to dispose of such portion of your entire time, energy, and skill as you
are not obligated to devote to Oncternal and its subsidiaries, in such manner as
you see fit and to such persons, firms, or corporations as you deem advisable so
long as same does not create a conflict of interest between Oncternal and such
other persons, firms, or corporations.

 

 

--------------------------------------------------------------------------------

 

 

b.You shall not be considered under the provisions of this Agreement or
otherwise as having status as an employee of Oncternal, nor shall you be
entitled hereafter to participate in any plans, arrangements, or distributions
by Oncternal relating to any pension, deferred compensation, bonds, stock bonus,
stock option, hospitalization, insurance, or other benefits extended to its
employees since you are performing Services as an independent contractor.

 

c.Oncternal shall not make any deductions from your compensation for taxes, the
payment of which shall be solely your responsibility. You shall pay, when and as
due, any and all taxes incurred as a result of your compensation hereunder,
including estimated taxes, and if requested by Oncternal, provide Oncternal with
proof of said payments. Your further agree to indemnify Oncternal and hold it
harmless to the extent of any obligation imposed on Oncternal:

(i) to pay withholding taxes or similar items; or (ii) resulting from you being
determined not to be an independent contractor.

 

d.You hereby represent and warrant that (i) neither this Agreement nor the
performance thereof will conflict with or violate any of your obligations or any
right of any third party; (ii) you will not improperly use or disclose any
confidential information or trade secrets, if any, of any current or former
employer or any other person to whom you have an obligation of confidentiality,
and you will not bring onto Oncternal’s premises any unpublished documents or
any property belonging to any current or former employer or any other person to
whom you have an obligation of confidentiality unless expressly authorized in
writing by that former employer or person; (iii) you are solely responsible for
providing workers’ compensation coverage for yourself and any of your employees
assisting with the Services to the extent required under applicable law; (iv)
you are solely responsible for compensating such employees, if any; (v) you have
obtained all licenses or certifications necessary to perform the Services; and
(vi) you shall comply with all applicable laws in the performance of Services.

 

 

4.

Contract Period.

 

a.This Agreement becomes effective on the date hereof and will continue for a
period of twelve (12) months, provided, however, that (a) either you or
Oncternal may terminate this Agreement at any time during its term by giving at
least thirty (30) days’ written notice and (b) this Agreement will terminate
automatically upon your death or disability. Termination of this Agreement shall
not affect Oncternal’s obligation to pay for Services previously rendered by you
or expenses reasonably incurred by you for which you are entitled to
reimbursement under Section 2(b) of this Agreement.

 

 

5.

Intellectual Property.

 

a.“Intellectual Property” includes any and all new or useful art, original works
of authorship, discovery, improvement, technical development, or invention,
whether or not patentable or registrable under copyright and all related
know-how, designs, trademarks, formulae, processes, manufacturing techniques,
trade secrets, ideas, artworks, software or other copyrightable or patentable
work, that you, solely or jointly with others, make, conceive or reduce to
practice that resulted from or arose out of your Services for Oncternal under
this Agreement. All right, title and interest of every kind and nature
whatsoever in and to the Intellectual Property made, discussed, developed,
secured, obtained or learned by you during the term of this Agreement, or the
sixty (60)-day period immediately following termination of this Agreement, are
hereby assigned to Oncternal, and shall be the sole and exclusive property of
Oncternal for any purposes or uses whatsoever, and shall be disclosed promptly
by you to Oncternal.

 

b.You agree to assist Oncternal in any reasonable manner to obtain and enforce
for Oncternal’s benefit any patents, copyrights and other property rights in any
and all countries, with respect to any Intellectual Property, and you agree to
execute, when requested, patent, copyright or similar applications and
assignments to Oncternal and any other lawful documents deemed necessary by
Oncternal to carry out the purposes of this Agreement with respect thereto. In
the event that Oncternal is unable for any reason to secure your signature to
any document required to apply for or execute any patent, copyright or other
applications with respect to any Intellectual Property (including improvements,
renewals, extensions, continuations, divisions or continuations in part
thereof), after a written demand is made therefor upon you (which shall refer to
the provisions of this paragraph), you hereby irrevocably designate and appoint
Oncternal and its duly authorized officers and agents as your agents and
attorneys-in-fact, which appointment is coupled with an interest, to act for and
on your behalf and instead of you, to execute and file any such application and
to do all other lawfully permitted acts to further the prosecution and issuance
of patents, copyrights, mask works or other rights thereon with the same legal
force and effect as if executed by you.

 

 

--------------------------------------------------------------------------------

 

 

 

6.

Security.

 

a.You shall, both during and subsequent to your Services, keep confidential any
technical or other information of a confidential nature, including knowledge of
our projects and general activities and any information not publicly disclosed
relating to Oncternal ’s business which you may acquire through your consulting
activities or otherwise (“Confidential Information”). You will not disclose
Confidential Information in any manner without our express written permission;
title to all property involved shall remain exclusively in Oncternal. Upon
termination of your Services or this Agreement, or upon Oncternal’s request at
any time, you shall account for and return to Oncternal all papers containing
any Confidential Information. In addition, you shall not disclose or otherwise
transfer to Oncternal any confidential information that you may have acquired as
a result of any previous employment or consulting relationship.

 

b.You represent that your performance of all the terms of this Agreement and
your retention as a consultant by Oncternal do not and will not breach any
agreement to keep in confidence confidential information acquired by you in
confidence or in trust prior to your retention as a consultant by Oncternal. You
have not entered into, and will not enter into, any agreement, either written or
oral, in conflict herewith.

 

c.You are aware, and will advise any assistants or other who provide Services
under this Agreement or receive any Confidential Information hereunder, that the
United States securities laws prohibit any person who has material, nonpublic
information concerning Oncternal from purchasing or selling securities of
Oncternal (and options, warrants and rights relating thereto) and from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such person including any of such person’s
representatives, is likely to purchase or sell such securities. You agree not to
buy, sell, pledge, or otherwise trade in Oncternal’s stock or options, or enter
into any transaction having the same economic effect, while in possession of
material, non-public information, without the prior written approval of
Oncternal. You agree not to disclose such material, non-public information to
any third party until such information otherwise becomes publicly available.
Without limiting any confidentiality obligations included in this Agreement, you
agree that, during the course of performing the Services under this Agreement,
you will not discuss any information concerning Oncternal with any financial,
securities or industry analyst or with the media without the prior written
approval of an officer of Oncternal.

 

d.Notice of Immunity from Liability for Confidential Disclosure of Confidential
Information to the Government or in a Court Filing. In accordance with 18 U.S.C.
§ 1833, Oncternal hereby notifies you that, notwithstanding anything to the
contrary herein:

 

(i)You shall not be in breach of this Agreement, and shall not be held
criminally or civilly liable under any Federal or State trade secret law (A) for
the disclosure of Confidential Information that is made in confidence to a
Federal, State, or local government official or to an attorney solely for the
purpose of reporting or investigating a suspected violation of law, or (B) for
the disclosure of Confidential Information that is made in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal.

 

(ii)If you file a lawsuit for retaliation by Oncternal for reporting a suspected
violation of law, you may disclose the Confidential Information to your
attorney, and may use the Confidential Information in the court proceeding, if
you file any document containing the trade secret under seal, and do not
disclose the Confidential Information, except pursuant to court order.

 

 

7.

Conflict of Interest and Non-Solicitation.

 

a.You agree that, during the term of this Agreement, you will not (except as
otherwise herein provided), without Oncternal's express written consent, engage
in any business or activity (whether as a consultant, advisor or otherwise) that
may be deemed competitive with the business then engaged in by Oncternal.

b.During the term of this Agreement and for a period of twelve (12) months
thereafter, you agree that, without the prior written consent of Oncternal, you
will not, directly or indirectly, on your behalf or on behalf of any other
person or entity, (i) call upon, solicit, divert or take away or attempt to
solicit, divert or take away any of the customers, business or patrons of
Oncternal; or (ii) solicit or attempt to solicit for employment any person who
is then an employee of or consultant to Oncternal or who was an employee of or
consultant to Oncternal at any time during the twelve (12) month period
immediately prior to the date of the subject solicitation.

 

 

--------------------------------------------------------------------------------

 

 

c.You and Oncternal acknowledge that the foregoing restrictions placed upon you
are necessary and reasonable in scope and duration and are a material inducement
to Oncternal to execute, deliver and perform its obligations arising under or
pursuant to this Agreement, and that despite such restrictions you will be able
to earn your livelihood and engage in your profession during the term of this
Agreement.

 

 

8.

Employment of Assistants.

 

Should you deem it necessary to employ assistants to aid you in the performance
of the Services, you shall so notify Oncternal and obtain Oncternal’s prior
written consent. The parties agree that Oncternal will not direct, supervise, or
control in any way such assistants in their performance of Services. The parties
further agree that such assistants are employed solely by you, and that you
alone are responsible for providing workers’ compensation insurance for your
employees, for paying the salaries and wages of your employees, and for ensuring
that all required tax withholdings are made. You further represent and warrant
that you maintain workers’ compensation insurance coverage for your employees
and acknowledge that you alone have responsibility for such coverage. You shall
impose upon such assistants the same confidentiality obligations as contained in
this Agreement.

 

 

9.

Indemnification.

 

a.To the fullest extent permitted by Oncternal’s bylaws and applicable law,
Oncternal shall indemnify you, defend you and hold you harmless from and against
losses and expenses (including reasonable attorneys’ fees, judgments,
settlements and all other costs, direct or indirect) actually and reasonably
incurred by reason of, or based upon, any threatened, pending or completed
action, suit, proceeding, investigation or other dispute relating or pertaining
to any alleged act or failure to act within the course and scope of the
Services, provided that you were not in breach of this Agreement, acted in good
faith and in a manner you reasonably believed to be in the best interests of
Oncternal and, if any criminal proceedings are involved, had no reasonable cause
to believe your conduct was unlawful. Oncternal’s obligations under the
foregoing sentence are conditioned upon you: (i) providing Oncternal with prompt
notice of any such claims; (ii) allowing Oncternal to control the defense and
settlement of such claims; (iii) providing Oncternal with the information and
assistance necessary for such defense and settlement of the claims; and (iv) not
entering into any settlement with respect to such claims without the express
consent of Oncternal. Oncternal’s obligation to advance expenses or provide
indemnity hereunder shall be deemed satisfied to the extent of any payments made
by an insurer on behalf of you or Oncternal.

 

b.You agree to indemnify, defend, and hold Oncternal free and harmless from all
claims, demands, losses, costs, expenses, obligations, liabilities, damages,
recoveries and deficiencies, including interest, penalties, attorneys’ fees, and
costs, that Oncternal may incur as a result of a breach by you of any
representation or covenant contained in this Agreement.

 

 

10.

Rights and Remedies Upon Breach.

 

If you breach or threaten to commit a breach of any of the provisions of Section
5, 6 or 7 of this Agreement (the “Protective Covenants”), you agree that such
breach or threatened breach of the Protective Covenants would cause irreparable
injury to Oncternal and that money damages would not provide an adequate remedy
to Oncternal. Oncternal shall also have any other rights and remedies available
to Oncternal under law or in equity.

 

 

11.

Notice.

 

All notices and other communications under this Agreement shall be in writing.
Unless and until you are notified in writing to the contrary, all notices,
communications and documents directed to Oncternal and related to the Agreement,
if not delivered by hand, shall be mailed, addressed as follows:

 

ONCTERNAL THERAPEUTICS, INC.

12230 El Camino Real, Suite 300 San Diego, California 92130 Attention: Chief
Executive Officer

Unless and until Oncternal is notified in writing to the contrary, all notices,
communications and documents intended for you and related to this Agreement, if
not delivered by hand, shall be mailed to your last known address as shown on
Oncternal's books. Notices and communications shall be mailed by registered or
certified mail, return receipt requested, postage prepaid. All notices related
to this Agreement shall be deemed received upon delivery or, if mailed, within
five (5) days after mailing in accordance with this Section 11.

 

 

--------------------------------------------------------------------------------

 

 

 

12.

General Conditions.

 

a.If any of the provisions of this Agreement are found to be invalid under an
applicable statute or rule of law, they are to be enforced to the maximum extent
permitted by law and beyond such extent are to be deemed omitted from this
Agreement, without affecting the validity of any other provision of this
Agreement.

 

b.The term “Oncternal,” as used herein, shall include any subsidiary or
affiliate of Oncternal Therapeutics, Inc.

 

c.This Agreement shall be binding upon you, your heirs, executors, assigns and
administrators and shall inure to the benefit of Oncternal, its successors and
assigns. Oncternal’s rights under this Agreement may, without your consent, be
assigned by Oncternal, in its sole and unfettered discretion, to any person,
firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly, acquires all or
substantially all of the assets or business of Oncternal. You may not assign,
subcontract or otherwise delegate your obligations under this Agreement without
Oncternal’s prior written consent. Subject to the foregoing, this Agreement will
be binding upon and inure to the benefit of the parties and their respective
heirs, legal representatives, successors and assigns.

 

d.This Agreement shall be governed by and construed in accordance with the laws
of the State of California, without regard to any provisions thereof relating to
conflict of laws among different jurisdictions. Any suit brought hereon shall be
brought in the state or federal courts sitting in San Diego, California, the
parties hereby waiving any claim or defense that such forum is not convenient or
proper. Each party hereby agrees that any such court shall have in personam
jurisdiction over it and consents to service of process in any manner authorized
by California law.

 

e.Unless otherwise prohibited by law or specified below, all disputes, claims
and causes of action, in law or equity, arising from or relating to this
Agreement or its enforcement, performance, breach, or interpretation shall be
resolved solely and exclusively by final and binding arbitration held in San
Diego, California through Judicial Arbitration & Mediation Services/Endispute
(“JAMS”) under the then existing JAMS arbitration rules. The rules may be found
online at www.jamsadr.com. This paragraph is intended to be the exclusive method
for resolving any and all claims by the parties against each other relating to
the Services; provided that you will retain the right to file administrative
charges with or seek relief through any  government agency of competent
jurisdiction, and to participate in any government investigation, including but
not limited to (i) claims for workers’ compensation, state disability insurance
or unemployment insurance; (ii) claims for unpaid wages or waiting time
penalties brought before the California Division of Labor Standards Enforcement
(provided that any appeal from an award or from denial of an award of wages
and/or waiting time penalties shall be arbitrated pursuant to the terms of this
paragraph; and (iii) claims for administrative relief from the United States
Equal Employment Opportunity Commission and/or the California Department of Fair
Employment and Housing (or any similar agency in any applicable jurisdiction
other than California); provided, further, that you will not be entitled to
obtain any monetary relief through such agencies other than workers’
compensation benefits or unemployment insurance benefits. Further, nothing in
this paragraph is intended to prevent either party from obtaining injunctive
relief in court to prevent irreparable harm pending the conclusion of any such
arbitration, including without limitation injunctive relief, in any court of
competent jurisdiction pursuant to California Code of Civil Procedure § 1281.8
or any similar statute of an applicable jurisdiction. Seeking any such relief
shall not be deemed to be a waiver of such party’s right to compel arbitration.
Each party in any such arbitration shall be responsible for its own attorneys’
fees, costs and necessary disbursement; provided, however, that if one party
refuses to arbitrate and the other party seeks to compel arbitration by court
order, if such other party prevails, it shall be entitled to recover reasonable
attorneys’ fees, costs and necessary disbursements. Each party warrants that it
has had the opportunity to be represented by counsel in the negotiation and
execution of this Agreement, including the attorneys’ fees provision herein.
Both you and Oncternal expressly waive their rights to a jury trial.

 

f.Either party’s failure to enforce any right resulting from a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other or subsequent breach by the other party.

g.The covenants, representations and warranties in this Agreement, including the
covenants, representations and warranties found in Section 5, 6, 7 and 9, shall
survive the termination of this Agreement.

 

h.You hereby acknowledge that you have been encouraged to consult with legal
counsel (at your own expense) prior to executing this Agreement.

 

i.This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

 

 

13.

Prior Agreements.

 

This Agreement shall replace any prior agreement between you and Oncternal
relative to your Services as a consultant, and this Agreement contains the
entire understanding of the parties with respect to the Services to be provided
by you. Further, it shall be amended only in writing agreed to by both parties.

 

--------------------------------------------------------------------------------

 

 

 

Please indicate your acceptance of the foregoing by signing in the space
provided below and returning one original letter to my attention.

 

Sincerely,

 

Oncternal Therapeutics, Inc.

 

By:

 

[gu1sdluao0kv000002.jpg]

 

 

James Breitmeyer, M.D. Ph.D.

 

 

Chief Executive Officer

 

ACCEPTED AND AGREED to

this day of September, 2019

[gu1sdluao0kv000003.jpg]

Robert J. Wills, Ph.D., Consultant

 

[Signature Page to Consulting Agreement]

 